NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
C. ROBERT SUESS, LEO SHERRY, RICHARD A.
GREEN, IRVING ROBERTS, ON BEHAL'F OF ALL
OTHER SHAREHOLDERS OF BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN
ASSOCIATION, PETER BAKER, BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN
ASSOCIATION, AND DONALD MCINTYRE,
Plaintiffs~Appellants,
AND ~
FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff-Appellee,
v.
UNITED STATES,
Defendant»Appellee.
2011-51()1
Appeal from the United StateS C0urt of Federal
Claims in 90-CV-981, Seni0r Judge L0ren A. Smith.
ON MOTION
ORDER